Citation Nr: 0737190	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to service connection for a claimed bilateral hip 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1978 to 
August 1985.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that inter alia denied service connection for a claimed 
bilateral hip disorder and for a claimed low back disorder.  
The veteran appealed both issues.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2004.  Thereafter, the 
Board remanded both issues to the RO for further development.  

In November 2005 the Board issued a decision denying service 
connection for the claimed bilateral hip disorder and 
remanding the issue of service connection for claimed low 
back disorder.  While both issues have a common docket 
number, the issue of service connection for low back disorder 
continues to be separately adjudicated by the Board and is 
not addressed hereinbelow.  

The veteran appealed the Board's decision regarding service 
connection for bilateral hip disorder to the United States 
Court of Appeals for Veterans Claims (Court).  

In June 2007, the Court issued an order granting a Joint 
Motion of the parties to vacate the Board's decision and 
remand the case back to the Board for actions in compliance 
with the joint motion.  

For the reasons expressed hereinbelow, the issue of service 
connection for bilateral hip disorder is being remanded to 
the RO via the AMC.  VA will notify the veteran when further 
action, on his part, is required.  



REMAND

The Joint Motion of the parties, as endorsed by the Court's 
order, observed that the veteran filed his claim for service 
connection in May 2000, and that a VA examination in November 
2000 diagnosed the veteran as having bursitis in both hips.  

Although the RO and the Board denied service connection for 
no current disability (based on normal VA examinations in May 
2001 and November 2004), the November 2000 diagnosis showed 
evidence of a disability that was current at the time the 
veteran filed his claim.  The Court remanded the case for VA 
to address the controlling case law.  

In addition, the Joint Motion observed that the last VA 
examination in November 2004 was inadequate because the 
examiner noted that the claims file had been reviewed "as 
much as possible."  Therefore, it could not be determined 
whether the examiner considered the previous diagnosis of 
bursitis, cited above.  

The RO is accordingly directed to afford the veteran another 
medical examination and to thereafter readjudicate the claim 
in compliance with the terms of the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for VA examination by a physician 
specializing in orthopedic medicine at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examiner should indicate 
in the report that the entire file was 
reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically identify any 
current hip disability, and should also 
indicate whether it is at least as likely 
as not that the current hip disorder is 
either due to an event or incident of the 
veteran's military service or secondary to 
(caused or aggravated by) the veteran's 
service-connected bilateral knee 
disability and/or service-connected right 
ankle disability.  

For any hip disorder that the examiner 
identifies as being associated with 
military service or a service-related 
disability, the examiner should identify 
the approximate date of onset of the 
disorder and the current severity of the 
disorder, stated in terms conforming to 
the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

If the examiner can identify no current 
hip disorder, the examiner should so state 
specifically.  The examiner should also 
comment on the diagnosis of bursitis in 
November 2000 - i.e., if the diagnosis was 
in error, or if the veteran had bursitis 
that subsequently resolved.  

If the examiner cannot state the requested 
opinion without resorting to speculation, 
he should so indicate.  The examiner 
should set forth all examination findings 
and diagnoses, along with the compete 
rationale for all conclusions reached.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
In accordance with the Court's order, the 
RO's readjudication should consider 
whether the veteran had a disability in 
June 2000 even though subsequent 
examinations were normal.  

4.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



